



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
Employment Agreement (the “Agreement”), dated as of August 6, 2019 (the
“Effective Date”), by and between Urban Edge Properties, a Maryland real estate
investment trust (together with its affiliates, the “Company”), with its
principal offices at 888 Seventh Avenue, New York, New York 10106 and Jeffrey S.
Olson (“Executive”).
Recitals
The Company and Executive are parties to an Amended and Restated Employment
Agreement, dated as of November 18, 2014, as amended, which was originally
entered into by the Company’s predecessor, Vornado Realty Trust (the “Existing
Agreement”).
The Company and Executive desire to enter into a new employment agreement that
will set forth the terms upon which Executive will continue to be employed by
the Company and supersede the Existing Agreement as of the Effective Date.
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:
Agreement
1.    Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment, on the terms and conditions hereinafter set
forth.
2.    Term. The term of Executive’s employment by the Company under this
Agreement will commence on the Effective Date and will continue thereafter until
September 1, 2024 (the “Initial Period”). Following the Initial Period, the term
will automatically renew for one year periods unless either party notifies the
other party of nonrenewal at least 90 days prior to the end of such one year
period (the Initial Period and any subsequent renewal periods, the “Employment
Period”).
3.    Position and Duties. During the Employment Period, Executive will serve as
Chairman and Chief Executive Officer of the Company and will serve on the board
of trustees of the Company (the “Board”). Executive will have those powers and
duties normally associated with the position of Chairman and Chief Executive
Officer and such other powers and duties as may be prescribed by or at direction
of the Board, provided that such other powers and duties are consistent with
Executive’s position as Chairman and Chief Executive Officer of the Company.
Executive will devote substantially all of his working time, attention and
energies during normal business hours (other than absences due to illness or
vacation) to the performance of his duties for the Company and its affiliates.
Without the consent of the Board, during the Employment Period, Executive will
not serve on the board of directors, trustees or any similar governing body of
any for-profit entity. Notwithstanding the above, Executive will be permitted,
to the extent such activities do not substantially interfere with the
performance by Executive of his duties and responsibilities hereunder or violate
Section 11(a), (b) or (c) of this Agreement, to (i) manage Executive’s personal,
financial and legal affairs, and (ii) serve on civic or charitable boards or
committees (it being expressly understood and agreed that Executive’s continuing
to serve on the board and/or committees on which Executive is serving, or with
which Executive is otherwise associated, as of the Effective Date (each of which
has been disclosed to the Company on a list provided to the Company by Executive
coincident with the execution of this Agreement), will be deemed not to
interfere with the performance by Executive of his duties and responsibilities
under this Agreement).
4.    Place of Performance. The place of employment of Executive will be at the
Company’s offices in Manhattan, New York and Paramus, New Jersey and Executive
shall allocate his working time between such offices in his discretion.
5.    Compensation and Related Matters.
(a)    Base Salary.  During the Employment Period, the Company will pay
Executive a base salary at the rate of not less than $1,000,000 per year (“Base
Salary”). Executive’s Base Salary will be paid in approximately equal
installments in accordance with the Company’s customary payroll practices. If
Executive’s Base Salary is increased by the Company, such increased Base Salary
will then constitute the Base Salary for all purposes of this Agreement.
(b)    Annual Bonus (Annual Incentive Awards). For each fiscal year of the
Company during the Employment Period, beginning with fiscal year 2019, Executive
will be eligible to receive an annual bonus (“Annual Bonus”) with a target
amount (i.e., the amount to be earned upon the achievement of target performance
for the year) of not less than 100% of Base Salary. The





--------------------------------------------------------------------------------





Company will have the discretion to establish the structure and performance
targets for the bonus program applicable to Annual Bonuses for each year, which
may include objectively determinable or subjective measures of performance (with
or without specific pre-established performance criteria) and opportunities to
earn an Annual Bonus in amounts greater or less than target for achievement of
performance above or below target (e.g., for 2019, Executive may earn from
50-200% of Base Salary for performance ranging from threshold to maximum
performance levels, respectively), and to determine the amount of Annual Bonus
earned each year pursuant to such bonus program. The Annual Bonus earned for a
year, if any, shall be paid to Executive in cash and/or equity awards, in the
sole discretion of the Company, within 90 days after the end of the applicable
fiscal year. If all or part of the Annual Bonus is paid in equity awards, such
equity awards shall consist of common shares of the Company, restricted common
shares of the Company, long-term incentive plan units in Urban Edge Properties
LP (the “Operating Partnership”), or the equivalent of such securities, in each
case, that vest ratably over no more than four years from the date of grant.
Except as provided in Section 8, no Annual Bonus shall be earned or payable in
respect of any fiscal year in which Executive’s employment is terminated.
(c)    Annual Long-Term Incentive Awards. For each fiscal year of the Company
during the Employment Period, beginning with 2020, Executive shall receive
annual equity or equity-based grants under the Company’s long-term incentive
compensation plans (the “LTI Plans”) with a value at target performance levels
of no less than $3,200,000.
(d)    Welfare, Pension and Incentive Benefit Plans.  During the Employment
Period, Executive will be entitled to participate in such 401(k) and employee
welfare and benefit plans and programs of the Company as are made available to
the Company’s senior level executives or to its employees generally, as such
plans or programs may be in effect from time to time, including, without
limitation, health, medical, dental, long-term disability and life insurance
plans. Additionally, the Company will provide Executive with a car and driver
for use in connection with Executive’s performance of duties for the Company.
(e)    Expenses. The Company will promptly reimburse Executive for all
reasonable business expenses upon the presentation of reasonably itemized
statements of such expenses in accordance with the Company’s policies and
procedures now in force or as such policies and procedures may be modified with
respect to all senior executive officers of the Company.
(f)    Vacation. Executive will be entitled to four weeks of vacation annually.
(g)    Tax Treatment.  The parties agree that all equity awards contemplated by
this Agreement will be structured in a mutually agreeable tax efficient way,
including by structuring the awards through the Operating Partnership.
6.    Reasons for Termination. Executive’s employment hereunder may or will be
terminated during the Employment Period under the following circumstances:
(a)    Death. Executive’s employment hereunder will terminate upon his death.
(b)    Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform his
duties hereunder for a continuous period of 180 days, the Company may terminate
Executive’s employment hereunder for “Disability”. During any period that
Executive fails to perform his duties hereunder as a result of incapacity due to
physical or mental illness, Executive will continue to receive his full Base
Salary set forth in Section 5(a) until his employment terminates.
(c)    Cause. The Company may terminate Executive’s employment for Cause. For
purposes of this Agreement, the Company will have “Cause” to terminate
Executive’s employment upon Executive’s:
(i)    conviction of, or plea of guilty or nolo contendere to, a felony;
(ii)    willful and continued failure to use reasonable best efforts to
substantially perform his duties hereunder (other than such failure resulting
from Executive’s incapacity due to physical or mental illness or subsequent to
the issuance of a Notice of Termination (as defined in Section 7(a)) by
Executive for Good Reason (as defined in Section 6(d)) that Executive fails to
remedy to the reasonable satisfaction of the Company within 30 days after
written notice is delivered by the Company to Executive that sets forth in
reasonable detail the basis of Executive’s failure to use reasonable best
efforts to substantially perform his duties to the Company; or
(iii)    willful misconduct (including, but not limited to, a willful breach of
the provisions of Section 11) that is or may reasonably be expected to have a
material adverse effect on the reputation or interests of the Company.





--------------------------------------------------------------------------------





For purposes of this Section 6(c), no act, or failure to act, by Executive will
be considered “willful” if taken or omitted in the good faith belief that the
act or omission was in, or not opposed to, the best interests of the Company.
(d)    Good Reason. Executive may terminate his employment for “Good Reason”
within 90 days after Executive has actual knowledge of the occurrence, without
the written consent of Executive, of one of the following events that has not
been cured within 30 days after written notice thereof has been given by
Executive to the Company setting forth in reasonable detail the basis of the
event (provided that such notice must be given to the Company within 30 days of
Executive becoming aware of such condition):
(i)    a material reduction by the Company in Executive’s Base Salary, aggregate
annual cash compensation opportunity or the aggregate level of employee benefits
made available to Executive under this Agreement;
(ii)    a material diminution in Executive’s position, authority, duties or
responsibilities;
(iii)    a relocation of Executive’s location of employment to a location
outside of Manhattan, New York or, for the Paramus, New Jersey office, a
location more than 30 miles outside Paramus, New Jersey; or
(iv)    the Company’s material breach of any of provision of this Agreement,
which will be deemed to include (a) the Executive not holding the title of
Chairman and Chief Executive Officer of the Company, (b) delivery by the Company
of a notice of non-renewal of this Agreement, (c) failure of the Company to
appoint or elect Executive to the Board or removal of the Executive from the
Board, (d) failure of a successor to the Company to assume this Agreement in
accordance with Section 13(a) below and (e) a material change in the Executive’s
reporting relationship that is inconsistent with the terms of this Agreement.
Executive’s continued employment during the 90-day period referred to above in
this paragraph (d) shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.
(e)    Without Cause. The Company may terminate Executive’s employment hereunder
without Cause by providing Executive with a Notice of Termination. This means
that, notwithstanding this Agreement, Executive’s employment with the Company
will be “at will”.
(f)    Without Good Reason. Executive may terminate his employment hereunder
without Good Reason by providing the Company with a Notice of Termination.
7.    Termination Procedure.
(a)    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 6(a)) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 14. For purposes of this
Agreement, a “Notice of Termination” means a notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated if the
termination is based on Sections 6(b), (c) or (d).
(b)    Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated pursuant to Section 6(a) (Death), the date of his
death, (ii) if Executive’s employment is terminated pursuant to
Section 6(b) (Disability), the date set forth in the Notice of Termination, and
(iii) if Executive’s employment is terminated for any other reason, the date on
which a Notice of Termination is given or any later date (within 30 days after
the giving of such Notice of Termination) set forth in such Notice of
Termination; provided, however, that if such termination is due to a Notice of
Termination by Executive, the Company shall have the right to accelerate such
Notice of Termination and make the Date of Termination the date of the Notice of
Termination or such other date prior to Executive’s intended Date of Termination
as the Company deems appropriate, which acceleration shall in no event be deemed
a termination by the Company without Cause or constitute Good Reason.
(c)    Removal from any Boards and Position. Upon the termination of Executive’s
employment with the Company for any reason, he shall tender his resignation to
the Board and be deemed to resign (i) from the board of trustees or directors of
any subsidiary of the Company and/or any other board to which he has been
appointed or nominated by or on behalf of the Company (including the Board), and
(ii) from any position with the Company or any subsidiary of the Company,
including, but not limited to, as an officer and director of the Company and any
of its subsidiaries.





--------------------------------------------------------------------------------





8.    Compensation upon Termination. This Section provides the payments and
benefits to be paid or provided to Executive as a result of his termination of
employment. Except as provided in this Section 8, Executive shall not be
entitled to anything further from the Company as a result of the termination of
his employment, regardless of the reason for such termination.
(a)    Termination for Any Reason. Following the termination of Executive’s
employment, regardless of the reason for such termination and including, without
limitation, a termination of his employment by the Company for Cause or by
Executive without Good Reason or upon expiration of the Employment Period, the
Company will:
(i)    pay Executive (or his estate in the event of his death) as soon as
practicable following the Date of Termination (A) any earned but unpaid Base
Salary, (B) any unpaid Annual Bonus for the year preceding the year of
termination if the relevant measurement period for such bonus concluded prior to
the Date of Termination, and (C) any accrued and unused vacation pay, through
the Date of Termination;
(ii)    reimburse Executive as soon as practicable following the Date of
Termination for any amounts due Executive pursuant to Section 5(e) (unless such
termination occurred as a result of misappropriation of funds); and
(iii)    provide Executive with any compensation and/or benefits as may be due
or payable to Executive in accordance with the terms and provisions of any
employee benefit plans or programs of the Company.
Upon any termination of Executive’s employment hereunder, except as otherwise
provided herein, Executive (or his beneficiary, legal representative or estate,
as the case may be, in the event of his death) shall be entitled to such rights
in respect of any equity awards theretofore made to Executive, and to only such
rights, as are provided by the plan or the award agreement pursuant to which
such equity awards have been granted to Executive or other written agreement or
arrangement between Executive and the Company.
(b)    Termination by Company without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, Executive will be entitled to the payments and
benefits provided in Section 8(a) hereof and, in addition, the Company will,
subject to the following paragraph relating to the effectiveness and
irrevocability of the Release (as defined below), pay to Executive (i) a lump
sum amount equal to the Severance Amount, (ii) the Pro Rata Bonus paid at the
time bonuses are paid to similarly situated employees of the Company, (iii) the
Medical Benefits, and (iv) the Vesting Benefits.
(i)    The “Severance Amount” will be equal to:
(A)    if such termination is within three (3) months prior to or in connection
with (and in each case subject to the consummation of), or within two years
following, a Change in Control of the Company (a “Qualifying CIC Termination”),
three times the sum of Executive’s: (x) current Base Salary, and (y) target
Annual Bonus; or
(B)    if such termination is not a Qualifying CIC Termination, two times the
sum of Executive’s (x) current Base Salary, and (y) target Annual Bonus.
(ii)    The “Pro Rata Bonus” will be equal to (A) if such termination is a
Qualifying CIC Termination, the greater of Executive’s target Annual Bonus or
the Annual Bonus earned in the year of termination based on actual performance
with respect to Company performance goals and deeming any individual performance
goals to be achieved at the target level or (B) if such termination is not a
Qualifying CIC Termination, Executive’s Annual Bonus earned in the year of
termination based on actual performance with respect to Company performance
goals and deeming any individual performance goals to be achieved at the target
level; in either case multiplied by the number of days in the year up to and
including the Date of Termination and divided by 365.
(iii)    The “Medical Benefits” require the Company to provide Executive medical
insurance coverage substantially identical to that provided to other senior
executives of the Company (which may be provided pursuant to the Consolidated
Omnibus Budget Reconciliation Act) for three years following the Termination
Date. If this agreement to provide benefits continuation raises any compliance
issues or impositions of penalties under the Patient Protection and Affordable
Care Act or other applicable law, then the parties agree to modify this
Agreement so that it complies with the terms of such laws without impairing the
economic benefit to Executive.
(iv)    The “Vesting Benefits” refer to the vesting on the Release Effectiveness
Date (as defined below) of all outstanding unvested equity and equity-based
awards granted by the Company that are subject to vesting based solely on
continued employment with the Company, with options remaining exercisable until
the 60th day following the Release Effectiveness Date





--------------------------------------------------------------------------------





(or if earlier, the expiration of the term of the option. Subject to Executive’s
execution of the Release (as defined below) and the expiration of the related
revocation period, any termination or forfeiture of unvested equity and
equity-based awards eligible for acceleration of vesting pursuant to this
Section 8(b) that otherwise would have occurred on or within 60 days after the
Date of Termination will be delayed until the 60th day after the Date of
Termination (but, in the case of any option, not later than the expiration of
the term of the option) and will occur only to the extent such equity or
equity-based awards do not vest pursuant to this Section 8(b). For avoidance of
doubt, the Vesting Benefit shall not apply to equity and equity-based awards
granted by the Company that are subject to vesting based in whole or in part on
achievement of performance-based hurdles other than continued employment with
the Company, such as hurdles based on the Company’s operating performance or
absolute or relative total return to shareholders.
(v)    “Change in Control” shall mean:
(A)    Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (1) the then-outstanding common shares of the Company (the “Outstanding
Company Common Shares”) or (2) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
trustees (the “Outstanding Company Voting Securities”); provided, however, that,
for purposes of this Section 8(b)(vi), the following acquisitions shall not
constitute a Change in Control:  (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its affiliates or (iv) any acquisition by any entity pursuant to a transaction
that complies with Sections 8(b)(vi)(C)(1), 8(b)(vi)(C)(2) and 8(b)(vi)(C)(3);
(B)    Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a trustee
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
trustees then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of trustees or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
(C)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or equity interests of
another entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Shares and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding common shares
(or other common equity securities) and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
trustees or directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Shares and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 30% or
more of, respectively, the then-outstanding common shares (or other common
equity securities) resulting from such Business Combination or the combined
voting power of the then-outstanding voting securities of such entity, except to
the extent that such ownership existed prior to the Business Combination, and
(3) at least a majority of the members of the board of trustees or board of
directors (or equivalent governing body) of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
(D)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
The Company shall provide to Executive, within ten (10) days following the Date
of Termination in connection with a termination of employment pursuant to
Section 6(b), (d), or (e), a separation and general release agreement (the
“Release”) in substantially the form typically used by the Company in connection
with severance pay modified to reflect the terms of this Agreement. As a
condition to the payments and other benefits pursuant to Sections 8(b) and (c),
Executive must execute and the Release must become effective and irrevocable
within sixty (60) days after the Date of Termination (with the date on which the
Release becomes effective and irrevocable being referred to as the “Release
Effectiveness Date”). Subject to Section 9, the lump





--------------------------------------------------------------------------------





sum payments set forth in this Section 8 shall be paid to Executive within 30
days after the Release Effectiveness Date; provided, however, that if the Date
of Termination occurs on or after November 1 of a given calendar year, such
payment shall, subject to Section 9, be paid in January of the immediately
following calendar year.
(c)    Disability. In the event Executive’s employment is terminated for
Disability pursuant to Section 6(b), Executive will be entitled to the payments
and benefits provided in Section 8(a) hereof and, on the Release Effectiveness
Date, to vesting of the options granted to Executive on February 17, 2015 (the
“Initial Option Award”) and the Initial Option Award remaining exercisable for
one (1) year following the Date of Termination (or if earlier, the expiration of
the term of the Initial Option Award) (the “Death and Disability Vesting
Benefits”).
(d)    Death. If Executive’s employment is terminated by his death, Executive’s
beneficiary, legal representative or estate, as the case may be, will be
entitled to the payments and benefits provided in Section 8(a) hereof and the
Death and Disability Vesting Benefits.
9.    409A and Termination. Notwithstanding the foregoing, if necessary to
comply with the restriction in Section 409A(a)(2)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”) concerning payments to “specified
employees” (as defined in Section 409A of the Code and applicable regulations
thereunder, “Section 409A”) any payment or benefit that is due on account of
Executive’s separation from service that constitutes a “deferral of
compensation” within the meaning of Section 409A (whether under this Agreement,
any other plan, program, payroll practice or any equity grant) and which does
not otherwise qualify under the exemptions under Treas. Reg. § 1.409A-1(b)(4)
(including, without limitation, the short-term deferral exemption and the
permitted payments under Treas. Reg. § 1.409A-1(b)(9)(iii)(A)) that would
otherwise be due hereunder within six months after such separation shall
nonetheless be delayed until the first business day of the seventh month
following Executive’s date of termination and the first such payment shall
include the cumulative amount of any payments that would have been paid prior to
such date if not for such restriction, together with interest on such cumulative
amount during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under
Section 1274(d) of the Code on the Date of Termination. Notwithstanding anything
contained herein to the contrary, Executive shall not be considered to have
terminated employment with the Company for purposes of Section 8 hereof unless
he would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A. The determination of whether and
when a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treas. Reg. Section 1.409A-1(h).
10.    Section 280G. In the event that any payments or benefits otherwise
payable to Executive (1) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (2) but for this Section 10, would be subject to
the excise tax imposed by Section 4999 of the Code, then such payments and
benefits will be either (x) delivered in full, or (y) delivered as to such
lesser extent that would result in no portion of such payments and benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income and employment taxes and the excise tax imposed by Section 4999 of the
Code (and any equivalent state or local excise taxes), results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such payments and benefits may be
taxable under Section 4999 of the Code. Unless the Company and Executive
otherwise agree in writing, any determination required under this Section 10
will be made in writing by a nationally-recognized accounting firm selected by
the Company in its discretion (the “Accountants”), whose determination will be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 10, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and Executive
agree to furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
provision. The Company will bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this provision. Any
reduction in payments and/or benefits required by this provision will occur in
the following order: (1) reduction of cash payments; (2) reduction of vesting
acceleration of equity awards; and (3) reduction of other benefits paid or
provided to Executive; provided that all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).. In the event that acceleration of vesting of
equity awards subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or
(c) is to be reduced, such acceleration of vesting will be cancelled in the
reverse order of the date of grant for equity awards. If two or more equity
awards are granted on the same date, each award will be reduced on a pro-rata
basis.
11.    Confidential Information, Ownership of Documents; Non-Competition;
Non-Solicitation.
(a)    Confidential Information. During the Employment Period and for a period
of one year thereafter, Executive shall hold in a fiduciary capacity for the
benefit of the Company all trade secrets and confidential information, knowledge
or data relating to the Company and its businesses and investments, which shall
have been obtained by Executive during Executive’s





--------------------------------------------------------------------------------





employment by the Company and which are not generally available public knowledge
(other than by acts by Executive in violation of this Agreement). Except as may
be required or appropriate in connection with his carrying out his duties under
this Agreement, Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or any legal process, any
statutory obligation or order of any court or statutory tribunal of competent
jurisdiction, or as is necessary in connection with any adversarial proceeding
against the Company (in which case Executive shall use his reasonable best
efforts in cooperating with the Company in obtaining a protective order against
disclosure by a court of competent jurisdiction), communicate or divulge any
such trade secrets, information, knowledge or data to anyone other than the
Company and those designated by the Company or on behalf of the Company in the
furtherance of its business or to perform his duties to the Company. Nothing in
the Agreement shall be interpreted or applied to prohibit Executive from
disclosing matters that are protected under any applicable whistleblower laws,
including reporting possible violations of laws or regulations, or responding to
inquiries from, or testifying before, any governmental agency or self-regulating
authority, all without notice to or consent from the Company. Additionally,
Executive is hereby notified that the immunity provisions in Section 1833 of
title 18 of the United States Code provide that an individual cannot be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret that is made (1) in confidence to federal, state or
local government officials, either directly or indirectly, or to an attorney,
and is solely for the purpose of reporting or investigating a suspected
violation of the law, (2) under seal in a complaint or other document filed in a
lawsuit or other proceeding, or (3) to Executive’s attorney in connection with a
lawsuit for retaliation for reporting a suspected violation of law (and the
trade secret may be used in the court proceedings for such lawsuit) as long as
any document containing the trade secret is filed under seal and the trade
secret is not disclosed except pursuant to court order.
(b)    Removal of Documents; Rights to Products. Executive may not remove any
records, files, drawings, documents, models, equipment, and the like relating to
the Company’s business from the Company’s premises without its written consent,
unless such removal is in the furtherance of the Company’s business or is in
connection with Executive’s carrying out his duties under this Agreement and, if
so removed, they will be returned to the Company promptly after termination of
Executive’s employment hereunder, or otherwise promptly after removal if such
removal occurs following termination of employment. Executive shall and hereby
does assign to the Company all rights to trade secrets and other products
relating to the Company’s business developed by him alone or in conjunction with
others at any time while employed by the Company. In the event of any conflict
between the provision of this paragraph and of any applicable employee manual or
similar policy of the Company, the provisions of this paragraph will govern.
(c)    Non-Competition; Non-Solicitation; Protection of Business. During the
Employment Period and until the first anniversary of the applicable Date of
Termination Executive will not (i) engage in any Competing Business (as defined
below) or pursue or attempt to develop any project known to Executive and which
the Company is pursuing, developing or attempting to develop as of the Date of
Termination (a “Project”), directly or indirectly, alone, in association with or
as a shareholder, principal, agent, partner, officer, director, employee or
consultant of any other organization, (ii) divert to any entity which is engaged
in any business conducted by the Company any Project, corporate opportunity or
any customer of the Company, or (iii) solicit any officer, employee (other than
secretarial staff) or consultant of the Company to leave the employ of the
Company. Notwithstanding the preceding sentence, Executive shall not be
prohibited from owning less than 1% percent of any publicly-traded entity,
whether or not such entity is in competition with the Company. If, at any time,
the provisions of this Section 11(c) shall be determined to be invalid or
unenforceable, by reason of being vague or unreasonable as to duration or scope
of activity, this Section 11(c) shall be considered divisible and shall become
and be immediately amended to only such duration and scope of activity as shall
be determined to be reasonable and enforceable by the court or other body having
jurisdiction over the matter; and Executive agrees that this Section 11(c) as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein. “Competing Business” means any business
the primary business of which is being engaged in by the Company as a principal
business of the Date of Termination (including, without limitation, the
development, owning and operating of commercial real estate in the principal
geographical markets in which the Company operates on the Date of Termination
and the acquisition and disposition of commercial real estate in those markets
for the purpose of development, owning and operating such real estate).
(d)    Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall cooperate with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company which relate to events or
occurrences that transpired while Executive was employed by the Company.
Executive’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company as
reasonably requested by the Company and at mutually convenient times. During and
after Executive’s employment, Executive also shall cooperate with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company. The
Company shall provide Executive with compensation on an hourly basis calculated
at his final Base Salary rate for requested litigation and regulatory
cooperation that occurs after his termination of employment, and reimburse
Executive for all costs and expenses incurred in connection with his performance
under this Section 11(d), including, without limitation, reasonable attorneys’





--------------------------------------------------------------------------------





fees and costs; provided that Executive’s right to such compensation shall not
apply to time spent in activities that could have been compelled pursuant to a
subpoena, including testimony and related attendance at depositions, hearings or
trials.
(e)    Injunctive Relief. In the event of a breach or threatened breach of this
Section 11, Executive agrees that the Company shall be entitled to injunctive
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, Executive acknowledging that damages would be inadequate and
insufficient.
(f)    Continuing Operation. Except as specifically provided in this Section 11,
the termination of Executive’s employment or of this Agreement shall have no
effect on the continuing operation of this Section 11.
12.    Indemnification.
(a)    The Company agrees that if Executive is made a party to or threatened to
be made a party to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that
Executive is or was a trustee, director or officer of the Company or is or was
serving at the request of the Company or any subsidiary or either thereof as a
trustee, director, officer, member, employee or agent of another corporation or
a partnership, joint venture, trust or other enterprise, including, without
limitation, service with respect to employee benefit plans, whether or not the
basis of such Proceeding is alleged action in an official capacity as a trustee,
director, officer, member, employee or agent while serving as a trustee,
director, officer, member, employee or agent, Executive shall be indemnified and
held harmless by the Company to the fullest extent authorized by applicable law
(including the advancement of applicable, reasonable legal fees and expenses),
as the same exists or may hereafter be amended, against all expenses incurred or
suffered by Executive in connection therewith, and such indemnification shall
continue as to Executive even if Executive has ceased to be an officer,
director, trustee or agent, or is no longer employed by the Company and shall
inure to the benefit of his heirs, executors and administrators.
(b)    Executive will be entitled to coverage under the Company’s trustees’ and
officers’ liability insurance policy on the same terms applicable to the
Company’s other executive officers from time to time.
13.    Successors; Binding Agreement.
(a)    Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred except that the Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, the “Company”
shall mean both the Company as defined above and any such successor that assumes
this Agreement, by operation of law or otherwise.
(b)    Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. If Executive should die following his Date of
Termination while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts unless otherwise provided herein shall be
paid in accordance with the terms of this Agreement to such person or persons so
appointed in writing by Executive, or otherwise to his legal representatives or
estate.
14.    Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows (or such other addresses as specified by the
parties by like notice):
If to Executive:
Mr. Jeffrey Olson
[Address on file with the Company]
If to the Company:
Urban Edge Properties
888 Seventh Avenue





--------------------------------------------------------------------------------





New York, New York 10106
Tel: 212-894-7000
Attention:  General Counsel
15.    Resolution of Differences Over Breaches of Agreement. The parties shall
use good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof, first in accordance with the
Company’s internal review procedures, except that this requirement shall not
apply to any claim or dispute under or relating to Section 11 of this Agreement.
If despite their good faith efforts, the parties are unable to resolve such
controversy or claim through the Company’s internal review procedures, then such
controversy or claim shall be resolved by arbitration in Manhattan, New York, in
accordance with the rules then applicable of the American Arbitration
Association (provided that the Company shall pay the filing fee and all hearing
fees, arbitrator expenses and compensation fees, and administrative and other
fees associated with any such arbitration), and judgment upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof. If
any contest or dispute shall arise between the Company and Executive regarding
any provision of this Agreement, the Company shall reimburse Executive for all
legal fees and expenses reasonably incurred by Executive in connection with such
contest or dispute, but only if Executive is successful in respect of
substantially all of Executive’s claims brought and pursued in connection with
such contest or dispute.
16.    Miscellaneous.
(a)    Amendments; Severability; No Waiver. No provisions of this Agreement may
be amended, modified, or waived unless such amendment or modification is agreed
to in writing signed by Executive and by a duly authorized officer of the
Company, and such waiver is set forth in writing and signed by the party to be
charged. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. No
failure by either party to declare a default due to any breach of any obligation
under this Agreement by the other, nor failure by either party to act quickly
with regard thereto, shall be considered to be a waiver of any such obligation,
or of any future breach.
(b)    Full Settlement. The Company’s obligations to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder will
not (absent fraud or willful misconduct or a termination for Cause) be affected
by any set-offs, counterclaims, recoupment, defense, or other claim, right or
action that the Company may have against Executive or others. After termination
of the Employment Period, in no event will Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts will
not be reduced whether or not Executive obtains other employment.
(c)    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of New York without
regard to its conflicts of law principles.
17.    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements (including the Existing Agreement), term sheets, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto
in respect of such subject matter, with the exception with Section 12(b) of the
Existing Agreement, which remains in full force and effect. Any other prior
agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and cancelled, other than any equity agreements or
any compensatory plan or program in which Executive is a participant on the
Effective Date.
18.    409A Compliance.
(a)    This Agreement is intended to comply with the requirements of
Section 409A. To the extent that any provision in this Agreement is ambiguous as
to its compliance with Section 409A or to the extent any provision in this
Agreement must be modified to comply with Section 409A (including, without
limitation, Treasury Regulation 1.409A-3(c)), such provision shall be read, or
shall be modified (with the mutual consent of the parties, which consent shall
not be unreasonably withheld), as the case may be, in such a manner so that all
payments due under this Agreement shall comply with Section 409A. For purposes
of Section 409A, each payment made under this Agreement shall be treated as a
separate payment. In no event may Executive, directly or indirectly, designate
the calendar year of payment.
(b)    All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred





--------------------------------------------------------------------------------





during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.
(c)    Executive further acknowledges that any tax liability incurred by
Executive under Section 409A of the Code is solely the responsibility of
Executive.
19.    Representations. Executive represents and warrants to the Company that he
is under no contractual or other binding legal restriction which would prohibit
his from entering into and performing under this Agreement or that would limit
the performance his duties under this Agreement.
20.    Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement income taxes and payroll taxes that are required to
be withheld pursuant to any applicable law or regulation.
21.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Photographic, faxed or PDF copies of such signed counterparts
may be used in lieu of the originals for any purpose.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written. 
URBAN EDGE PROPERTIES
 
EXECUTIVE
 
 
 
 
 
 
By:
/s/ Amy B. Lane
 
/s/ Jeffrey S. Olson
 
Amy B. Lane
 
Jeffrey S. Olson
 
Compensation Committee Chairperson
 
 

























    





